DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Continuation of prior filed US Application 16/457,618, filed on 06/28/2019, and issued as US Patent No. 11,007,393 on 05/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statement filed 11/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal and the support member of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
Claim 9, line 1, “comprising” should read --comprises--
Claim 11, line 1, “comprises” should read --further comprises--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an engagement feature (claim 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The engagement feature of claim 7 has been interpreted to cover the corresponding structures of “a handle-portion feature” and “a base feature” as defined in paragraphs 47 and 48 of the specification, and as illustrated in Fig. 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the first gripping regions comprise” in lines 1-2. It is unclear if this limitation is referring to the four gripping regions of the first handle portions or the four gripping regions of the second handle portions.
Claim 17 recites the limitation “each of the gripping regions is at least partially covered by one of the plurality of rubber handgrips” in lines 2-3. It is unclear if this limitation is referring to the four gripping regions of the first handle portions or the four gripping regions of the second handle portions. Claim 18 is rejected by virtue of dependency on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US Patent No. 7,238,147) and further in view of Capobianco (US Publication No. 2014/0080683).
Regarding independent claim 1, Mills et al. discloses a fitness device (1000, Figs. 18-22) comprising:
a clamshell housing (formed by upper housing 1010 and lower housing 1020) comprising:
	a front portion (upper housing 1010);
	a back portion (lower housing 1020), wherein the front portion and the back portion mate together to define an internal volume (cavity 1025);
		first handle portions extending around the front portion (annotated Fig. 18, circular portions surrounding handle assemblies 1040);
		second handle portions extending around the back portion (annotated Fig. 19, circular portions surrounding handle assemblies 1040), wherein the front portion and the back portion mate to define a plurality of handles from the mating of the first and second handle portions (mating of first and second handle portions form rotating handle assemblies 1040);
	a sealed container (1300) fixedly received within the internal volume (1025) defined by the front portion and the back portion (within slots 1027 of cavity 1025), the sealed container containing: a gaseous component and a fluid component (Col. 20 lines 16-18, “For example, a hollow tube could be provided that is filled with sand, lead shot, concrete, a fluid, etc.”; the Office notes that any air contained within the fluid filled tube will satisfy a gaseous component).

    PNG
    media_image1.png
    452
    542
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    451
    548
    media_image2.png
    Greyscale

	Mills et al. does not teach wherein the sealed container contains a gaseous component, a first fluid component, and a second fluid component, wherein the first and second fluid components are configured to generate dynamic force in response to acceleration of the fitness device.
	Capobianco teaches a sealed container (hollow body 100) for a fitness device (Fig. 1) that is configured to be filled to a user-defined level (Par. 15 lines 16-17, “The weight 115 can be filled with a non-toxic substance 117 to a user-defined level”) with a gaseous component, a first fluid component, and a second fluid component, wherein the first and second fluid components are configured to generate dynamic force in response to acceleration of the fitness device (see air and non-toxic filler 117 within chamber 105 in hollow body 100 in Fig. 1, where the non-toxic filler 117 “may be water, a non-toxic oil, a non-toxic gel, a suspension of a non-toxic substance in water, an infusion of a non-toxic substance in water, a suspension of a non-toxic substance in non-toxic oil, an infusion of a non-toxic substance in non-toxic oil, a suspension of a non-toxic substance in non-toxic gel, an infusion of a non-toxic substance in non-toxic gel, a solid filler such as pellets, rods, wood chips, metal chips, or other material that is more dense than water, or any other non-toxic filler substance or combination of these substances” as disclosed in par. 15, indicating the non-toxic filler 117 can comprise a gaseous component, a first fluid component and a second fluid component, i.e. combination of water and non-toxic oil, which will inherently generate dynamic force in response to acceleration of the fitness device due to varying densities of the first and second fluids). 

    PNG
    media_image3.png
    759
    465
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sealed container of Mills et al. to be fillable with a gaseous component, a first fluid component, and a second fluid component, as is similarly taught by Capobianco, for the purpose of achieving the similar results of providing fluid resistance to movement within the sealed container, and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use a s a matter of obvious design choice. See MPEP 2144.07.
	Regarding claim 2, Mills et al. as modified by Capobianco does not necessarily teach wherein the sealed container contains a mixture of the first fluid component and the second fluid component in a ratio of 4 parts of the first fluid component to 1 part of the second fluid component. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the concentration of the components of the sealed container such that the sealed container comprises 4 parts of the first fluid component to 1 part of the second fluid component as a matter of optimizing the concentration of the components through routine experimentation. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05, Section II., Subsection A.
	Regarding claim 3, Mills et al. as modified by Capobianco does not necessarily teach wherein the first fluid component and the second fluid component together fill between 50 percent and 70 percent of the sealed container. However, as Mills et al. as modified by Capobianco teaches wherein the sealed container is fillable by a user to a user-defined level (Capobianco par. 15 lines 16-17), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the volume of the first and second fluid components within the sealed container such that the first and second fluid components together fill between 50 percent and 70 percent of the sealed container as a matter of optimizing the user-defined level of filling the sealed container through routing experimentation and as there is a finite number of possible percentages to which the sealed container may be filled with the first and second fluid components (0-100% volume filled by the first and second fluids). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05, Section II., Subsection A.
	Regarding claim 4, Mills et al. as modified further teaches wherein the front portion (upper housing 1010) comprises a front external surface (outside surface) and a front internal surface (forming top wall of slots 1027 of cavity 1025), and wherein the back portion (lower housing 1020) comprises a back external surface (outside surface) and a back internal surface (forming bottom wall of slots 1027 of cavity 1025).
	Regarding claim 5, Mills et al. as modified teaches wherein each of the front internal surface and the back internal surface are concave (see Figs. 18-19, concave configuration of internal surfaces forms slots 1027 of cavity 1025), but does not necessarily teach wherein the front external surface and the back external surface are convex. However, absent any showing of criticality to the shape of the front and back external surfaces, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the front and back external surfaces to have a convex configuration as a matter of obvious design choice, as it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04, Section IV., Subsection B.
	Regarding claim 6, Mills et al. as modified further teaches wherein at least one of the front internal surface and the back internal surface (forming slots 1027 of cavity 1025) comprise an engagement feature (coil 1080 and engaging latch assembly 1120) engaged with a portion of the sealed container (1300) to fix a position of the sealed container with respect to the clamshell housing (Col. 20 lines 36-38, “Either the female end 1301 or male end 1302 could be inserted into cavity 1025 so as to rest against coil 1080 of FIG. 19” and Col. 18 line 66 - Col. 19 line 4, “The latch assembly includes a latch hook (not shown) that engages a slotted recess 1310 of the weight 1300 as the weight 1300 is inserted, retaining the weight 1300 in place within the cavity 1025 as seated against a spring counter force, shown in FIG. 19 as coil 10[80].”).
	Regarding claim 7, Mills et al. as modified further teaches wherein the sealed container (1300) comprises a top and a bottom (see Fig. 22, top at female end 1301 towards end cap 1305 and bottom at male end 1302 towards coil 1080 when engaged in slot 1027), wherein the top of the sealed container comprises a handle portion (in the broadest reasonable interpretation, slotted recess 1310 constitutes a handle portion as a user is capable of gripping and holding onto sealed container/weight 1300 via the slotted recess 1310).
	Regarding claim 8, Mills et al. as modified further teaches wherein the handle portion comprises interior surfaces defining a gripping orifice (in the broadest reasonable interpretation, the interior walls of the slotted recess 1310 form a gripping orifice in which a user is capable of gripping and holding onto the sealed container/weight 1300).
	Regarding claim 9, Mills et al. as modified further teaches wherein the engagement feature comprises a handle-portion feature (engaging latch assembly 1120 engages with handle portion/slotted recess 1310).
	Regarding claim 10, Mills et al. as modified further teaches wherein the handle-portion feature (engaging latch assembly 1120) at least partially inserts into the gripping orifice (interior walls of handle portion/slotted recess 1310) and engages with at least some of the interior surfaces defining the gripping orifice (see Fig. 20, Col. 19 lines 35-39, “The lead-in portion 1306 actuates a tapered edge on the latch hook 1121 such that the latch hook 1121 automatically "kicks over" the end cap 1305 to engage or seat within slotted recess 1310 as the weight 1300 is inserted”).
	Regarding claim 11, Mills et al. as modified further teaches wherein the engagement feature further comprises a base feature (coil 1080, see Fig. 19) engaged with at least a portion of the bottom of the sealed container (Col. 20 lines 36-38 cited above for claim 6).
	Regarding claim 12, Mills et al. as modified further teaches wherein the base feature (coil 1080) comprises a curved member arched towards and engaged with the bottom of the sealed container (see curving of coil 1080 in Fig. 19, where the arching/curving of the coil directs the coil towards the bottom of the weight 1300, Col. 20 lines 36-38 cited above for claim 6).
	Regarding claim 15, Mills et al. as modified further teaches wherein each of the first handle portions and the second handle portions comprises four gripping regions (annotated Figs. 18 and 19; the Office notes that the claim limitation of “gripping regions” is broad, and, in the broadest reasonable interpretation, a user is capable of gripping the semi-circular regions of the first and second handle portions that are separated by the internal handle assemblies 1040).

    PNG
    media_image4.png
    452
    542
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    451
    548
    media_image5.png
    Greyscale

	Regarding claim 16, Mills et al. as modified further teaches wherein the first gripping regions comprise: a first grip proximate to a top of the sealed container (towards end cap 1305 and slotted recess 1310); a second grip proximate to a bottom of the sealed container (towards bottom of weight 1300 towards coil 1080); a third grip proximate to a left side of the sealed container; and a fourth grip proximate to a right side of the sealed container (see annotated Fig. 18; the Office notes that the claim limitation “grip”  is broad, and, in the broadest reasonable interpretation, a user is capable of gripping the semi-circular regions of the first and second handle portions that are separated by the internal handle assemblies 1040 as grips when the first and second handle portions are mated together).
	
    PNG
    media_image6.png
    488
    542
    media_image6.png
    Greyscale


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US Patent No. 7,238,147) in view of Capobianco (US Publication No. 2014/0080683), and further in view of Gancia (US Publication No. 2005/0224445, cited by Applicant in the IDS filed on 11/10/2021).
Mills et al. as modified by Capobianco teaches the invention as substantially claimed, see above.
Regarding claim 19, Mills et al. further teaches wherein the sealed container (1300) comprises a bottle and a cap (weight 1300 in form of hollow tube fillable with a fluid is equivalent to a bottle, see Col. 20 lines 16-18; end cap 1305), but does not teach a seal and a support member.
Gancia teaches a seal (sealing ring 50, Fig. 14), a support member (retaining ring 16), and a cap (safety element 18) for sealing a container (bottleneck 54, see Figs. 9, 14).

    PNG
    media_image7.png
    369
    217
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    332
    480
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bottle and cap of Mills et al. to include a seal and a support member, as is similarly taught by Gancia, for the purpose of achieving the same results of providing a suitable seal to the sealed container to prevent the internal fluid of the sealed container of Mills et al. from spilling out of the container during exercise.
Regarding claim 20, Mills et al. as modified by Gancia teaches wherein the cap (1305) is fused to the bottle (1300; as modified by Gancia, the threaded connection of the cap and support member fuse the cap to the bottle).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-19 of U.S. Patent No. 11,007,393 (hereinafter Patent ‘393, cited by Applicant in the IDS filed on 11/10/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of Patent ‘393 anticipate the broader claims of the instant application.
Regarding independent claim 1, Patent ‘393 independent claim 1 recites all the same limitations except “wherein the first and second fluid components are configured to generate dynamic force in response to acceleration of the fitness device.” However, as Patent ‘393 further defines the first fluid component to be water and the second fluid component to be mineral oil (Col. 9 lines 19-21), one of ordinary skill in the art would recognize that a dynamic force is inherently created with acceleration of the Patent ‘393 fitness device of claim 1 due to the combination of the gaseous component, the first fluid component being water, and the second fluid component being mineral oil within the sealed container due to the varying densities of the first and second fluid components.
Regarding claims 2-15 and 17-18, Patent ‘393 claims 2-3 and 6-19 recite the same limitations, respectively.

Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of U.S. Patent No. 11,007,393 (hereinafter Patent ‘393, cited by Applicant in the IDS filed on 11/10/2021) in view of Gancia (US Publication No. 2005/0224445, cited by Applicant in the IDS filed on 11/10/2021).
Regarding claim 19, Patent ‘393 claim 4 recites the limitation “wherein the sealed container comprises: a bottle; a seal and a cap,”  but does not recite the limitation of a support member.
Gancia teaches a seal (sealing ring 50, Fig. 14), a support member (retaining ring 16), and a cap (safety element 18) for sealing a container (bottleneck 54, see Figs. 9, 14).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sealed container of Patent ‘393 claim 4 to include a seal, a support member, and a cap to seal the bottle, as is similarly taught by Gancia, for the purpose of achieving the same results of providing a suitable seal to the sealed container to prevent the internal fluid of the sealed container from spilling out of the container during exercise.
Regarding claim 20, Patent ‘393 claim 5 recites the same limitation.

Examiner’s Comment
No prior art rejection has been applied with respect to claims 13-14 and 17-18. However, no indication of allowable subject matter has been made as these claims are rejected under nonstatutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scafidel (US Patent No. 6,981,933) teaches a fitness device comprising a clamshell housing having a front portion and a rear portion (11A, 11B) and a sealed container (23) positioned within an internal volume of the clamshell housing, and wherein the front portion and the rear portion each comprise two gripping regions that, when mated, form two grips, but does not teach an engagement feature as claimed, each of the front portion and rear portion comprising four gripping regions, or four grips.
Bassoo (US Patent No. 10,561,886) teaches a fitness device comprising a clamshell housing having a front portion and a rear portion (two halves of bag 100 connected to one another by zipper 7), a plurality of handles (1, 2, 3, 4), and an interior chamber that is configured to hold items therein (Col. 3 lines 27-30), but does not teach a sealed container, an engagement feature as claimed, or mating of first and second handle portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784          

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784